t c summary opinion united_states tax_court gabe w stewart jr and doris r stewart petitioners v commissioner of internal revenue respondent docket no 8253-00s filed date gabe w stewart jr and doris r stewart pro sese lorianne d masano for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners’ federal_income_tax for in the amount of dollar_figure as well as an accuracy-related_penalty under sec_6662 in the amount of dollar_figure after the parties’ agreement at trial regarding the fair_market_value of a noncash charitable_contribution of realty the issues for decision are whether petitioners are entitled to a deduction for a noncash charitable_contribution of personalty in excess of the amount allowed by respondent we hold that they are not whether petitioners are liable for an accuracy-related_penalty under sec_6662 we hold that they are to the extent provided herein the adjustment relating to petitioners’ long-term_capital_gain with respect to an installment_sale is purely a mechanical matter the resolution of which is dependent on the parties’ agreement described above regarding the fair_market_value of certain realty background some of the facts have been stipulated and they are so found petitioners resided in panama city florida at the time that their petition was filed with the court a the winter haven property during petitioners were contacted by the auburndale community church community church about purchasing property petitioners owned in winter haven florida winter haven property the winter haven property consisted of a building and approximately one acre of land on date david collins mr collins petitioners’ real_estate agent who managed the winter haven property indicated by letter to petitioners that an appropriate asking price for the winter haven property would be dollar_figure to dollar_figure petitioners and community church subsequently agreed on a sales_price of dollar_figure for the winter haven property prior to completing the sale with community church petitioners met with their accountant edmund nunez mr nunez c p a petitioners provided mr nunez with a copy of the letter from mr collins mr nunez suggested to petitioners that the transaction with community church be structured as a part sale part gift mr nunez specifically suggested that petitioners sell the winter haven property to community church for dollar_figure and make a gift to community church of the remaining dollar_figure on date petitioners and community church executed the part sale part gift arrangement b the angler motor boat during petitioners owned a 21-foot angler motor boat with a 115-horsepower outboard motor and a boat trailer after petitioner gabe stewart mr stewart experienced medical problems petitioners decided to dispose_of the boat petitioners were unsuccessful in their attempts to sell the boat on date petitioners contributed the boat to the salvation army mr stewart testified that at the time petitioners donated the boat to the salvation army it was in mint condition and ready for use the receipt given to petitioners from the salvation army for their contribution listed the condition of the boat as good petitioners did not obtain an appraisal for the boat on date mr arthur morden mr morden an employee of the salvation army for more than years whose duties included obtaining appraisals for donated items had the boat delivered to the owner of paul’s repair boat appraiser a local boat and motor repair shop to obtain an appraisal mr morden testified that he often used the boat appraiser because he would try to give me his best and honest appraisal after inspecting the boat the boat appraiser determined that the boat had previously been sunk the boat appraiser specifically indicated among other things that the boat had a rotten transom rusty cables and a locked-up motor the boat appraiser the boat motor and trailer are herein collectively referred to as the boat valued the boat at dollar_figure with most of the value attributable to the trailer after obtaining the appraisal the salvation army’s local corps commander determined the sales_price for the boat the boat was subsequently sold by the salvation army for dollar_figure c petitioners’ income_tax return on date petitioners filed a form_1040 u s individual_income_tax_return for on their return petitioners claimed noncash charitable_contributions of dollar_figure for the winter haven property and dollar_figure for the boat petitioners attached the second page of two forms noncash charitable_contributions to their return the second page of the form_8283 for the winter haven property listed the appraised fair_market_value as dollar_figure specified the appraisal date as date and was signed by the pastor of community church as the appraiser the second page of the form_8283 for the boat listed the fair_market_value as dollar_figure and was not signed by an appraiser petitioners’ return was prepared by mr nunez mr nunez had prepared petitioners’ income_tax returns for nearly years as previously noted mr nunez advised petitioners of the part sale part gift arrangement with respect to the winter haven property mr nunez was not aware of the contribution of the boat until he obtained information from petitioners necessary to prepare their return petitioners signed but did not review the return as prepared by mr nunez d the notice_of_deficiency in the notice_of_deficiency respondent determined that petitioners overstated the fair_market_value of their noncash charitable_contributions in the notice respondent determined that the fair_market_value of the winter haven property was dollar_figure and that the fair_market_value of the boat was dollar_figure thus respondent disallowed dollar_figure dollar_figure for the winter haven property and dollar_figure for the boat of petitioners’ dollar_figure noncash charitable_contributions for discussion in general the determinations of the commissioner in a notice_of_deficiency are presumed correct and the burden is on the taxpayer to show that the determinations are incorrect rule a 290_us_111 a charitable_contributions sec_170 allows a deduction for charitable at trial petitioners and respondent agreed that the fair_market_value of the winter haven property was dollar_figure accordingly petitioners are allowed a charitable deduction with respect to the winter haven property in the amount of dollar_figure dollar_figure fair_market_value less the dollar_figure sales_price sec_7491 does not apply in this case to shift the burden_of_proof to respondent because petitioners neither alleged that sec_7491 was applicable nor established that they fully complied with the requirements of sec_7491 contributions as defined in sec_170 made within the taxable_year in general the amount of a charitable_contribution made in property other than money is the fair_market_value of the property at the time of the contribution see sec_1_170a-1 income_tax regs fair_market_value is defined as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of the relevant facts see sec_1_170a-1 income_tax regs fair_market_value is a question of fact to be determined from the entire record 84_tc_285 under sec_1_170a-13 income_tax regs if a contributed item is valued in excess of dollar_figure the donor must obtain a qualified_appraisal for the contributed_property attach a fully completed appraisal_summary to the federal_income_tax return and maintain reasonably detailed records containing a description of the property the fair_market_value of the property at the time of the donation the method used in determining the fair_market_value and the cost or other basis a qualified_appraisal shall include inter alia a description of the property in sufficient detail for a person who is not generally familiar with the type of property that was contributed a description of the physical condition of the property the qualifications of the qualified_appraiser the method of valuation used to determine the fair_market_value and the specific basis for the valuation see sec_1_170a-3 income_tax regs the appraisal_summary shall include inter alia a description of the property in sufficient detail for a person who is not generally familiar with the type of property to ascertain that the property that was appraised is the property that was contributed a brief summary of the physical condition of the property the manner of acquisition and the cost or other basis see sec_1_170a-13 income_tax regs after the parties’ agreement with respect to the fair_market_value of the winter haven property the court must decide whether petitioners are entitled to a charitable_contribution for the boat in excess of dollar_figure petitioners argue that the fair_market_value of the boat was dollar_figure at the time that the contribution was made to the salvation army petitioners did not obtain an appraisal of the boat although mr stewart testified as to the condition of the boat petitioners were unable to offer any other persuasive evidence to aid in the valuation of the boat we are not required to accept a taxpayer’s uncorroborated testimony at face value 87_tc_74 regardless mr stewart’s testimony which was uncorroborated does not sufficiently establish the fair_market_value of the boat at the time of the contribution the boat appraiser a disinterested third party who provided appraisals for the salvation army inspected the boat and offered a detail description of the boat’s condition after his inspection the boat appraiser valued the boat at dollar_figure after the appraisal the boat was subsequently sold by the salvation army for dollar_figure the record does not establish that the value of the boat was greater than dollar_figure at the time contributed by petitioners to the salvation army accordingly we hold that petitioners are not entitled to a charitable deduction with respect to the boat in excess of the amount allowed by respondent b sec_6662 a the last issue for decision is whether petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 for the year in issue sec_6662 and b provides that if any portion of an underpayment_of_tax is attributable to negligence or disregard of rules or regulations then there shall be added to the tax an amount equal to percent of the amount of the underpayment that is so respondent has satisfied his burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 and b sec_7491 rule a 116_tc_438 accordingly petitioners bear the burden of proving that the penalty is inapplicable rule a 503_us_79 290_us_111 higbee v commissioner supra attributable the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and the term disregard includes any careless reckless or intentional disregard sec_6662 see sec_1_6662-3 income_tax regs negligence often takes the form of an understatement of income or an overstatement of deductions see healey v commissioner tcmemo_1996_260 and cases cited therein understatement of income or overstatement of deductions may reflect the inadequacy of the taxpayer's records which is of itself a basis for sustaining the accuracy-related_penalty in this regard we observe that a taxpayer is required to maintain records sufficient to establish all items of income deduction and credit that are required to be shown on the taxpayer’s tax_return see sec_6001 sec_1_6001-1 income_tax regs see also 583_f2d_1088 9th cir affg tcmemo_1975_293 92_tc_899 40_tc_30 sec_1_6662-3 income_tax regs additionally failure to keep adequate_records is evidence of intentional disregard of the regulations see crocker v commissioner supra pincite on the other hand no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion see sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances see sec_1_6664-4 income_tax regs as a general_rule the duty_of filing accurate tax returns cannot be avoided by placing responsibility on an agent see 88_tc_654 63_tc_149 however a taxpayer may avoid the accuracy-related_penalty by showing that his or her reliance on the advice of a professional such as a commercial return preparer was reasonable and in good_faith sec_1_6664-4 income_tax regs specifically the taxpayer must establish that complete and correct information was provided to the return preparer and that the item incorrectly claimed or reported on the return was the result of the preparer's error see 70_tc_158 with regard to the noncash charitable_contributions made by petitioners sec_1_170a-13 income_tax regs provides specific recordkeeping and return requirements while strict compliance with the recordkeeping and return requirements is not necessary we have required that taxpayers must substantially comply with the regulation in order to claim the deduction for a charitable_contribution see 109_tc_258 affd 166_f3d_332 4th cir in the present case the record establishes that petitioners did not comply or substantially comply with the recordkeeping and return requirements with respect to either the contribution of the winter haven property or the boat however petitioners relied on mr nunez to prepare their income_tax return mr nunez suggested to petitioners that the transaction with community church be structured as a part sale part gift we are satisfied that petitioners in good_faith reasonably relied on the advice of mr nunez to properly account for the transaction between petitioners and community church with regard to the winter haven property accordingly we conclude that the accuracy-related_penalty with regard to the underpayment attributable to the winter haven property should not be imposed in contrast petitioners did not seek the advice of mr nunez with respect to the contribution of the boat thus petitioners did not reasonably rely on the advice of a return preparer with respect to the boat contribution likewise petitioners offered no evidence that their disregard of the recordkeeping and reporting requirements with respect to the boat was reasonable accordingly we sustain respondent’s imposition of the accuracy-related_penalty with regard to the underpayment attributable to the charitable_contribution of the boat reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
